IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2210 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 55 DB 2016
                                :
           v.                   :              Attorney Registration No. 48457
                                :
ELIZABETH ANN GRAY,             :              (Philadelphia)
                                :
                Respondent      :
                                :
                                :


                                         ORDER


PER CURIAM


       AND NOW, this 1st day of June, 2016, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Respondent Elizabeth Ann

Gray is suspended on consent from the Bar of this Commonwealth for a period of one

year and one day.      The suspension is stayed in its entirety, and she is placed on

probation for a period of two years, subject to the following conditions:

       1.     Respondent shall abstain from using alcohol, drugs, or any other mood-

              altering or mind-altering chemicals, except as prescribed by Respondent’s

              treating physicians;

       2.     Respondent shall attend Alcoholics Anonymous meetings on a weekly

              basis;

       3.     Respondent shall obtain a sponsor in Alcoholics Anonymous and maintain

              weekly contact with that sponsor;
4.    A sobriety monitor shall be appointed to monitor Respondent in

      accordance with Disciplinary Board Rule §89.293(c);

5.    Respondent shall furnish her sobriety monitor with her Alcoholics

      Anonymous sponsor’s name, address and telephone number;

6.    Respondent shall establish her weekly attendance at Alcoholics

      Anonymous meetings by providing written verification to the Board on a

      Board-approved form;

7.    Respondent shall undergo any counseling, out-patient or in-patient

      treatment, prescribed by a physician or alcohol counselor;

8.    Respondent shall file quarterly written reports with the Secretary of the

      Board;

9.    With the sobriety monitor, Respondent shall:

      a)       meet at least twice monthly;

      b)       maintain weekly telephone contact;

      c)       provide the necessary properly executed written authorizations to

               verify her compliance with the required substance abuse treatment;

               and

      d)       cooperate fully.

10.   The appointed sobriety monitor shall:

      a)       monitor Respondent’s compliance with the terms and conditions of

               the order imposing probation;

      b)       assist Respondent in arranging any necessary professional or

               substance abuse treatment;

      c)       meet with Respondent at least twice monthly, and maintain weekly

               telephone contact with Respondent;
d)   maintain direct monthly contact with the Alcoholics Anonymous

     chapter attended by Respondent;

e)   file with the Secretary of the Board quarterly written reports; and

f)   immediately report any probation violations by Respondent to the

     Secretary of the Board.